Title: To George Washington from Thomas Marshall, 12 February 1789
From: Marshall, Thomas
To: Washington, George


Fayette County [District of Ky.] 
Dear General12th Feby 1789  
The nature of the subject upon which I do myself the honor to address you will I hope be admitted as an excuse for the

trouble you will have in reading this letter. The political situation of this western country appears to me to be something crittical & there therefore I have undertaken tho’ reluctantly to give you a state of facts preceeding our present situation so far as they have fallen within my knowledge.
In the spring 1787 Genl Wilkinson went to New Orleans with a cargo of Tobo. &c. And was requested by the Governor of that place to give his sentiments freely in writing respecting the political interest of Spain and the Americans of the United States inhabiting the western waters. This he did in an Essay as he calls it contain’d in about 15 or 20 sheets of paper. I saw the Governors letter to him acknowledging the receit of it & informing him that he would lay it before the King of Spain; A copy of this essay he produced and read in our late convention held for the District, and as well as my memory (which I acknowledge is not very accurate) serves me the substance of it as follows.
He urges our natural right of following the current of rivers flowing through our country into the Sea. He states the extent of our country, the richness of our soil abounding in choice productions proper for foreign markets, to which we have no means of conveying them should the Missisipi be shut up against us. He states the advantages Spain might derive from allowing us the free use of that river. He goes on to shew the rappid population of this country and the eagerness with which every individual looks forward to that navigation. He states the general abhorrence with which the people of the western waters recieved the intelligence that Congress was about to sacrifice their dearest interest by ceeding to Spain the navigation of the Missisippi for 29 or 30 years, and represents it as a fact that they are on the point of seperating themselves totally from the union on that account. He addresses himself to their fears by a pompous display of our force & urges that should Spain be so blind to her true interest as to refuse us an amiable participation in the navigation of that river, & thereby forces us into violent measures “Great Britain stands with her arms expanded ready to recieve us” & assist our efforts for the accomplishment of that object, and quotes a conversation he had a few years ago with a member of the British Parliament to that effect. He states the facility with which their province of Louisana might be invaded by the united forces of the British and Americans by

means of the river Illinois, and the practicability of proceeding from thence to their province of New Mexico, it not being more than twenty Days. Britain he says will in that case aim at the possession of Louisana & New Orleans for herself & leave the freedom of the navigation to America; and urges pretty forcibly the great danger the Spanish interest in North America would be in from the British power should that nation possess herself of the mouth of the Missisippi and thereby hold the two grand portals of North America—that river and the St Lawrence; and concludes with an apology for the freedom with which he has treated the subject, and adds that it has at their own particular request been drawn from a man “whose head may err but whose heart cannot decieve”.
This essay has I am told been laid before the Court of Madrid; and as a violent seperation from the United States seems to be laid down as the ground work upon which every other consequence depends, I think probably has produced instructions from that Court to the Spanish resident at Congress that if the western Country should declare itself seperate from the Union, to avail himself of that event. I found this conjecture upon Mr Browns confidential letters from Congress to his friends in this District, some of those letters I have seen. He mentions that in a private conversation which he had with Don Gardoqui he was informd that so long as this country remained a part of the Union we had nothing to expect from Spain; but were we to declare ourselves seperate from & independant of the United States he was authorised to treat with us respecting commerce and the navigation of the Missisipi. Mr Brown having returnd from Congress was called upon in conversation in Novr last to give such information respecting our affairs in Congress as might be proper for us to know. He told us that he did not think himself at liberty to mention what past in private conversation between himself and Don Gardoqui respecting us: but this much in general he would venture to inform us, that provided we were united in our councils every thing we could wish for was within our reach, meaning as it appeard fully to me that if we would assume government and declare seperate from the union Spain would give us every indulgence we could ask for.
About this time arived from Canada the famous Doctor (now

Colonel) Connelly his ostensible business was to enquire after & repossess himself of some lands he formerly held at the falls of Ohio, but I believe that his real business was to sound the disposition of the leading men of this district respecting this Spanish business. He knew that both Colonel Muter & myself had given it all the opposition in Convention we were able to do, & before he left the District paid us a visit tho’ neither of us had the honor of the least acquaintance with him. He was introduced by Colonel John Cambell formerly a prisoner taken by the Indians & confined in Canada, who previously inform’d us of the proposition he was about to make. He (Connelly) presently enterd upon his subject, Urged the great importance the navigation of the Missisipi must be of to the inhabitants of the western waters, shew’d the absolute necessity of our possessing it and concluded with assurances that were we dispos’d to assert our right respecting that navigation Lord Dorchester was cordially dispos’d to give us powerful assistance; that his Lordship had (I think he said) four thousand British Troops in Canada beside two Regiments at Detroit, & could furnish us with arms ammunition cloathing & money: that wth this assistance we might possess ourselves of New Orleans fortify the Balise at the mouth of the river & keep possession inspight of the utmost efforts of Spain to the contrary. He made very confident professions of Lord Dorchesters wishes to cultivate the most friendly intercourse with the people of this country and of his own desire to become serviceable to us & with so much seeming sincerity that had I not before been acquainted with his character as a man of intrigue and artful address I should in all probability have given him my confidence. I told him that the minds of the people of this country were so strongly prejudiced agains[t] the British, not only from circumstances attending the late war, but from a persuasion that the Indians were at this time stimulated by them against us, and that so long as those Savages continued to commit such horrid cruelties on our defenceless frontiers & were recieved as friends and allies by the British at Detroit it would be impossible for them to be convinced of the sincerity of Lord Dorchesters offers let his professions be ever so strong; and that if his Lordship would have us believe him really dispos’d to be our friend he must begin by shewing his disapprobation

of the ravages of the Indians. He admitted of the justice of my observation and said he had urged the same to his Lordship before he left Canada. He denied that the Indians are stimulated against us by the British & says Lord Dorchester observ’d that the Indians are free & independant nations & have a right to make peace or war as they think fit, and that he could not with propriety interfere. He promisd however on his return to Canada to repeat his arguments to his Lordship on the subject; and hopes, he says, to succeed. At taking his leave he beg’d very politely the favor of our corrispondance: we both promis’d him provided he would begin it and devise a means of carrying it on. He did not tell me that he was authorised by Lord Dorchester to make us these offers in his name, nor did I ask him; but General Scott informs me that he told him that his Lordship had authorised him to use his name in this business.
It appears plain to me that the offers of Lord Dorchester as well as those of Spain are founded on a supposition that it is a fact, that we are about to seperate from the Union: else why are these offers not made to Congres⟨s? we⟩ shall I fear never be safe from the machinations of our Enemies as well internal as external until we have a seperate state and are admitted into the union as a federal member. I have the honor to be with the most respectful esteem and regard Your most obedient and very humble servant

T. Marshall

